DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 17-28 are pending.  Claims 1-16 and 18 have been canceled.  

Response to Arguments
Applicant’s arguments filed 5/6/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over WALLEY US 20140091626 in view of TSAI US 20110278949.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 19, 22-28 rejected under 35 U.S.C. 103 as being unpatentable over WALLEY US 20140091626 in view of TSAI US 20110278949.

Regarding claim 17, 25, 26 and 28 Walley teaches:
A control device used in a power receiving device that contactlessly receives power from a power transmitting device, 
the control device comprising: 
a control portion (Fig 9A-B # 930) configured to: control a power supply portion that supplies power to a load based on received power (Fig 9A-B # 930; Par 0127 “the power logic module 930 deselects the receiver module as the input to the multiplexer 933 and selects the receiver module input to the multiplexer 931 in order to provide charging power to the battery module 940”) received by a power receiving portion in the power receiving device (Fig 9A #910; Par 0124 “The receiver module 910 may be capable of extracting power from received signals, such as through WPT or NFC communications”) from the power transmitting device (Fig. 4A #401 and 402; Fig 9A-B # 930; Par 0127 “the power logic module 930 deselects the receiver module as the input to the multiplexer 933 and selects the receiver module input to the multiplexer 931 in order to provide charging power to the battery module 940”), 
in a case where the power receiving portion, after receiving a first signal (second signal/ping sent after first signal/ping ¶ 0048 "the power station 110 can transmit a first standard ping signal on all coils or a group of coils, and then subsequently transmit a second ping signal of the coils.") having a first frequency and a first duty from the power transmitting device (signal/ping having different frequencies and duty cycles ¶ 0138 " The power station begins by transmitting a beacon signal to a surrounding environment (1010). The beacon can be transmitted at different frequencies, with different duty cycles"), has received a second signal from the power transmitting device (second signal/ping  ¶ 0048 "the power station 110 can transmit a first standard ping signal on all coils or a group of coils, and then subsequently transmit a second ping signal of the coils." ¶ 0055 " transmit a long-distance ping signal to notify devices out of range of pings transmitted by coils 115. Following the long-distance ping, the coils 115 can transmit one or more short-distance pings to establish better communication with devices within their range, and also to conserve power."), the second signal having a second frequency that is different from the first frequency or having a second duty that is different from the first duty (signal/ping having different frequencies and duty cycles ¶ 0138 " The power station begins by transmitting a beacon signal to a surrounding environment (1010). The beacon can be transmitted at different frequencies, with different duty cycles"):

WALLEY does not explicitly teach in a case of having judged that a length of a reception period during which the power receiving portion has received the second signal is a first length, specify that an issued communication data issued by the power transmitting device is first communication data; and in a case of having judged that the length of the reception period is a second length that is different from the first length, specify that the issued communication data is second communication data that is different from the first communication data.  
TSAI teaches in a case of having judged that a length of a reception period during which the power receiving portion has received the second signal is a first length, specify that an issued communication data issued by the power transmitting device is first communication data; and in a case of having judged that the length of the reception period is a second length that is different from the first length, specify that the issued communication data is second communication data that is different from the first communication data (data is on bit code with one length of another bit code with another length defining different communication data Fig 5 # 10701 and Fig 18 lengths 30-1200, ; ¶ 0060 " The receiving-end microprocessor 21 defines data signal lengths: modulated length of logic [1], non-modulated length of logic [1], modulated length of logic [0] and non-modulated length of logic [0]").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify WALLEY to have lengths of reception taught by TSAI for the purpose of enhancing data transmission. (Refer to ¶ 0003)

Regarding claim 19, Walley teaches:
wherein the second frequency is a frequency that is higher than the first frequency.  
(Fig. 7 f1-f4)

Regarding claim 22, 24, 27, Walley teaches:
A control device (Fig 2 #210) included in a power transmitting device that contactlessly transmits power to a power receiving device (Fig 4A #401 transmits power to #402), 
the control device comprising:
a control portion configured to:
control a power transmission portion in the power transmitting device that transmits power to the power receiving device; (Par 0070 “The controller module 210 then selects one or more of the coils 345 based on the coupling coefficients and instructs the coil driving module 230 to drive the selected coils to transfer power to the chargeable device.”), 
cause the power transmission portion to transmit a first signal (¶ 0048 " the power station 110 can transmit a first standard ping signal") having a first frequency and a first duty to the power receiving device (¶ 0138 " The beacon can be transmitted at different frequencies, with different duty cycles"); 
after causing the power transmission portion to transmit the first signal, cause the power transmission portion to transmit a second signal (¶ 0048 " and then subsequently transmit a second ping signal" and ¶ 0055 "Following the long-distance ping, the coils 115 can transmit one or more short-distance pings to establish better communication with devices within their range") having a second frequency that is different from the first frequency or a second duty that is different from the first duty (¶ 0138 "The beacon can be transmitted at different frequencies, with different duty cycles").  

Walley does not explicitly teach during a period having a first length to issue a first communication data to the power receiving device; during a period having a second length that is different from the first length, to issue second communication data to the power receiving device.  
TSAI teaches during a period having a first length to issue a first communication data to the power receiving device; during a period having a second length that is different from the first length, to issue second communication data to the power receiving device (data is on bit code with one length of another bit code with another length defining different communication data Fig 5 # 10701 and Fig 18 lengths 30-1200, ; ¶ 0060 " The receiving-end microprocessor 21 defines data signal lengths: modulated length of logic [1], non-modulated length of logic [1], modulated length of logic [0] and non-modulated length of logic [0]").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Walley having lengths to issue communication data taught by TSAI for the purpose of enhancing data transmission. (Refer to ¶ 0003)

Regarding claim 23, Walley teaches:
wherein the control portion changes the frequency or the duty at a given timing after the power receiving device has started load modulation (after first ping receiving device start load modulation and the power transmission device sends the second signal wherein the frequency and duty cycle changes when switched to second signal. Par 0040 “When the short ping is detected by a receiving device, the receiving device may notify the power station 110 of its presence through load modulation”  Par 0041 “When the power station 110 detects a change in its load due to the load modulation caused by the receiving device, the power station 110 can then switch to an "extended" ping.”)  

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over WALLEY US 20140091626 in view of TSAI US 20110278949 and in further view of Yoshizawa US 20090067647.

Regarding claim 20, Walley does not explicitly teach:
wherein the control portion measures a frequency in a given period before the reception period as a reference frequency, and measures the length of the reception period based on the reference frequency.  
Yoshizawa teaches:
wherein the control portion measures a frequency in a given period before the reception period as a reference frequency, and measures the length of the reception period based on the reference frequency.   (Fig 7; Par 0137 “the reference waveform's time width determination unit 103 generates a reference waveform S101 by determining the time width of the reference waveform corresponding to the reference frequency, based on a predetermined frequency”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Walley to include measures a frequency in a given period as a reference frequency and measures the length of the reception period based on the reference frequency taught by Yoshizawa for the purpose of gaining having better frequency analysis. (Refer to Par 0003-0004)

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over WALLEY US 20140091626 in view of TSAI US 20110278949 and in further view of MATSUNAGA US 20170011527.

Regarding claim 21, Walley does not explicitly teach:
an oscillator circuit that generates an oscillation signal, wherein the control portion measures the length of the reception period based on the oscillation signal generated by the oscillator circuit.  
MATSUNAGA teaches:
an oscillator circuit that generates an oscillation signal, wherein the control portion measures the length of the reception period based on the oscillation signal generated by the oscillator circuit.  
 (Par 0073 “The pattern detecting section 405 decides analysis intervals, for example, based on the oscillatory waveform”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Walley to include an oscillator circuit that generates an oscillation signal taught by MATSUNAGA for the purpose of measuring length using oscillation. (Refer to Par 0073)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859